180 F.2d 173
John Henry MILLS, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 10950.
United States Court of Appeals Sixth Circuit.
February 1, 1950.

Appeal from the United States District Court for the Southern District of Ohio; Mell G. Underwood, Judge.
John Henry Mills, Jr., pro. per. for appellant.
Ray J. O'Donnell, Columbus, Ohio, for appellee.
Before HICKS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
It appearing to the Court that no steps have been taken in this case since June 20, 1949;


2
It is now ordered, upon the Court's own motion, that the appeal herein be and the same is dismissed for want of prosecution, unless an application to re-instate the appeal is made within thirty days from this date.